—In an action to recover damages for medical malpractice, etc., the second third-party defendant Dr. Aziz appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated September 18, 1987, as denied his motion for summary judgment and determined that issues of fact existed precluding dismissal of the second third-party complaint seeking indemnity and contribution.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that issues of fact existed concerning the identity of the employer of the anesthesiologist who administered anesthesia and allegedly caused the plaintiff Josephine Robinson’s injuries. Since Dr. Aziz failed to establish that he was not in fact the employer, coemployer, or a partner in the entity that employed the anesthesiologist, the Supreme Court properly denied his motion to dismiss the second third-party claims for contribution and indemnification (see, e.g., Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068).
We have considered Dr. Aziz’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur. [See, 136 Misc 2d 880.]